Citation Nr: 0707664	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-41 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
January 2007.  A transcript of that hearing has been 
associated with the record.

At the January 2007 hearing, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  Competent evidence of a nexus between left ear hearing 
loss disability and service is not of record, and an organic 
disease of the nervous system was not manifest within one 
year of separation from service.

2.  Tinnitus was not manifest in service and is unrelated to 
the veteran's service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 2005, after the enactment of the VCAA.  A letter 
dated in March 2005, prior to the initial adjudication of the 
veteran's claims, informed him of the evidence and 
information necessary to substantiate his claims.  The letter 
suggested specific types of evidence that the veteran might 
submit or identify.  It also told the veteran how VA would 
assist him in obtaining evidence supportive of his claims.   

The Board finds that the notice provided the veteran was 
timely and its content fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. 

In addition, identified treatment records have been obtained 
and associated with the record and a VA examination directly 
relevant to the issues was conducted.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with notice of how VA establishes 
evaluations and effective dates in January 2007.  
Nonetheless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the effective date to be assigned 
or ratings to be assigned are rendered moot.  

The Board is also satisfied that the RO has complied with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations.  For the foregoing reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2006).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Board notes that the veteran claims his disabilities are 
related to combat.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) provide that the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Initially, the Board finds that the veteran's hearing loss 
meets the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 (2006).  On the 
authorized audiological evaluation in May 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
65
70
75
LEFT
90
90
85
95
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 16 percent in the left ear.  
The clinical assessment was moderately-severe to profound 
hearing loss in the right ear, and severe to profound hearing 
loss in the left ear.

Nonetheless, having carefully considered the evidence 
pertaining to these claims, the Board has concluded that 
service connection is not warranted for bilateral hearing 
loss disability and tinnitus.  In this regard, the Board 
notes that there is no competent evidence of hearing loss 
disability or tinnitus until many years after service.  The 
veteran's service medical records are silent regarding any 
diagnosis, complaint, or abnormal finding pertaining to his 
hearing acuity.  In fact, on discharge examination in June 
1946, whispered voice testing revealed 15/15 bilaterally.  

While the veteran has testified that he noticed decreased 
hearing acuity directly after service, the record does not 
demonstrate hearing loss until March 1995, though a VA 
treatment record dated at that time documents that the 
veteran wore a hearing aid obtained through self-purchase.  
The veteran's wife testified that she had been married to the 
veteran for 26 years, and that he had trouble with his 
hearing prior to their meeting.  

Nevertheless, that testimony serves to place onset of the 
veteran's hearing loss in the 1980s, many years following his 
service.  The veteran has not identified any evidence 
demonstrating hearing loss or tinnitus prior to that time.  
In fact, at his January 2007 hearing he was unable to provide 
the time period during which hearing loss disability or 
tinnitus were medically identified.  

Next, the Board observes that a VA examiner opined in May 
2005 that the veteran's condition was not incurred in or 
aggravated by service.  This opinion included consideration 
of in-service noise exposure and a strong history of 
occupational noise exposure as a cement mason after service 
discharge.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the relevant findings, including 
service medical records, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

At the hearing, the representative noted some confusion as to 
the language of the VA examination report regarding the in-
service whisper test.  However, the Board has carefully 
reviewed the examination report and finds that the examiner's 
comment that the whispered voice test was typically 
insensitive to high frequency hearing loss and mild hearing 
loss to be an accurate statement.  Moreover, the Board finds 
that the examiner's comment that the veteran could not have 
passed the whispered voice test at the time of the 
examination in May 2005 as a statement to the level of the 
veteran's current level hearing loss but it did not 
contradict the examiner's ultimate conclusion that hearing 
loss was not related to active duty service.  Therefore, the 
Board finds the VA examination adequate.

The Board also notes that the veteran has submitted a private 
audiogram dated in July 2005 in support of his claim.  
However, the private audiogram is uninterpreted, but it does 
appear to show a bilateral hearing loss disability.  
Moreover, there are no comments from the private audiologist 
regarding the results of the audiogram.  Significantly, it is 
not indicated that hearing loss was a result of active duty 
service.  Therefore, this evidence does not support the 
veteran's claim.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's hearing loss disability and 
tinnitus.  There is no competent evidence linking hearing 
loss or tinnitus to service.  The evidence of a relationship 
between the veteran's hearing loss and tinnitus and his 
active duty service is limited to his assertions; however, as 
a layperson, he is not qualified to render an opinion 
concerning question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has reported that he was exposed to acoustic 
trauma during service.  The Board is aware that a layman is 
competent to report that he experienced decreased hearing 
acuity and tinnitus.  However, the treatment records after 
service tend to establish a post service onset rather than an 
in-service onset. 

The Board notes that the veteran has asserted that he has 
suffered from hearing problems since service.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of symptoms during 
service and thereafter are unsupported by contemporaneous 
records and are in conflict with post service treatment 
records which place diagnosis of hearing loss in the 1980s at 
the earliest.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus and there is 
no doubt to be resolved.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


